Citation Nr: 1602199	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for first and second degree burns of the face.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for skin rash.

5.  Entitlement to service connection for an eye disability, claimed as itchy watery eyes.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2003 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The February 2010 rating decision continued a 70 percent evaluation for PTSD, granted an increased evaluation of 10 percent for facial burns, and denied entitlement to a total disability rating based on individual unemployability (TDIU). A subsequent June 2015 rating decision granted entitlement to TDIU.

The December 2003 rating decision denied entitlement to service connection for prostatitis and skin rash, itchy watery eyes.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2004.  This resulted in a July 2005 Statement of the Case (SOC) being issued.  The Veteran submitted a September 2005 statement advising VA that he misplaced his "letter of appeal received" in July 2005.  The Veteran explained that he wished "to go before the Veterans Board to explain" his appeal.  The Board interprets this September 2005 statement to be in lieu of a Form 9, and as a result, these two issues are before the Board.

In his February 2011 Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing.  In a September 2011 statement, the Veteran withdrew his hearing request and has not since requested a hearing.  As a result, the Board finds the hearing request to be withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for prostatitis and entitlement to an increased rating for PTSD and facial burns are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has rosacea as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, rosacea was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Skin Rash

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of rosacea, pursuant to a July 2015 VA examination.  The examiner noted a diagnosis date of 2002, and explained that the rash was mainly in the perinasal area, with frequent exacerbations almost every other day despite current treatment.

Based on the available medical records, the examiner concluded that the Veteran's current rosacea is at least as likely as not the result of his military service.  When considering the July 2015 VA examiner's opinion in light of the evidence of record, to include the Veteran's lay statements, the Board will resolve reasonable doubt in his favor and find that entitlement to service connection for rosacea is warranted.


ORDER

Entitlement to service connection for rosacea is granted.



REMAND

Increased Rating for PTSD

In the Veteran's most recent February 2015 VA psychiatric examination, the examiner references a variety of medical records which are not currently of record.  This includes a number of psychiatric pharmacy notes.  While the examiner does recite some of the material from these notes, it is unclear if his notations represent the entirety of these treatment records.  As a result, the Board finds that remand is necessary to ensure that the Board has all available medical records before rendering an opinion as to the current severity of the Veteran's PTSD.

Increased Rating for Facial Scars

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's last VA examination to determine the severity of his facial scars in January 2010, the evidence suggests a possible worsening.  Specifically, the Veteran's July 2015 skin disease examination notes that the Veteran's scars are very sensitive to sun exposure.  In addition, the Veteran's lay statements suggest a possible worsening of the scars, and the Board finds that an examination would be helpful in discerning the symptoms due to the facial scars and those as a result of the Veteran's now service-connected facial rosacea.  As a result, the Board finds that a new VA examination is necessary in order to properly evaluate the current manifestation of the Veteran's service-connected facial scars.

Service Connection for Prostatitis

With respect to the Veteran's claim for entitlement to service-connection for prostatitis, the Board notes that the Veteran has not been afforded a VA examination.  The Board finds that the evidence of record warrants a VA examination in order to determine the etiology of his claimed prostate condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran served within the Republic of Vietnam, and as a result herbicide exposure is conceded.  The Board notes that prostatitis is not listed as a disease under 38 C.F.R. § 3.309(e), determined to be presumptively service-connected as a result of herbicide exposure.  However, prostate cancer is a condition listed under 38 C.F.R. § 3.309(e).  Thus, an examination should be afforded to provide a diagnosis of any prostate condition and to offer an opinion as to the etiology of any such condition.

Service Connection for an Eye Disability (Claimed as Itchy Watery Eyes)

The record reflects that the Veteran underwent treatment for a burn of his face and hands resulting from flames from a rocket during combat operations in Vietnam. The Veteran has reported that he has itchy, watery eyes.  He is competent to report these symptoms.  However, it is unclear whether or not these symptoms are manifestations of an underlying eye disability, and, if so, whether such disability is related to service.  On remand, he should be afforded an examination to ascertain whether he has any residual eye disability as result of this in service combat related injury. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  In doing so, please be sure to obtain the medical records referenced by the February 2015 VA psychiatric examiner.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected facial scars.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner should provide the appropriate information in order to evaluate the severity of the Veteran's facial scars.  In addition, the examiner should distinguish the symptoms resulting from the facial scars from the Veteran's facial rosacea.

3.  Schedule the Veteran for a VA examination(s) with an examiner of appropriate expertise in order to determine the etiology of the Veteran's claimed prostate condition and eye disability. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed prostate condition.

Prostate Condition:  Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed prostate condition is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed prostate condition was caused by the Veteran's in-service herbicide exposure. 

Eye Disability:  Based on a review of the record, the examiner should:

a)  Identify any eye disability that is currently manifested or shown in the record since June 2003.  

b)  For each eye disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service to include exposure from rocket flames that resulted in burns to the face.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. In addition, the examiner should address the Veteran's lay statements, relevant service treatment records, and any additional relevant medical records.

4. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


